NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5178-17T3

JOHN GENTLESS,

          Plaintiff-Appellant,

v.

MAYOR AND BOROUGH
COUNCIL OF THE BOROUGH
OF STRATFORD,

     Defendants-Respondents.
_____________________________

                    Argued June 5, 2019 – Decided June 21, 2019

                    Before Judges Reisner and Mawla.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Camden County, Docket No. L-3344-17.

                    John Gentless, appellant, argued the cause pro se.

                    Stuart A. Platt argued the cause for respondent (Platt &
                    Riso, PC, attorneys; Stuart A. Platt, on the brief).

PER CURIAM
       In order to comply with the Borough of Stratford's court-approved fair

share affordable housing plan, the Borough Council adopted Ordinance 2017-

11      (the   ordinance),     adding   a   housing     component      to    the

rehabilitation/redevelopment plan for a dilapidated shopping center. Before

adopting the ordinance, the Council received a resolution from the Borough's

Joint Land Use Board (the Board), recommending adoption of the proposed

ordinance as being consistent with the Borough's master plan. In his amended

complaint in lieu of prerogative writs, plaintiff John Gentless 1 challenged the

ordinance as not being substantially consistent with the master plan, N.J.S.A.

40A:12A-7(d), asserted that the public notice of its proposed adoption was

inadequate under N.J.S.A. 40:49-2(a), and contended that one of the Board

members had a conflict of interest because he allegedly lived within two hundred

feet of the shopping center.

       In a comprehensive written opinion, Assignment Judge Deborah

Silverman Katz addressed and rejected each of plaintiff's arguments. Among

other things, she noted that plaintiff produced no legally competent evidence

that the allegedly-conflicted Board member owned or had an interest in property

near the shopping center.          The judge also found that the Board's


1
    Plaintiff was formerly the Borough's Mayor.
                                                                        A-5178-17T3
                                        2
recommendation, concerning consistency with the master plan, was based on

expert planning testimony that the Board credited, and the Council's public

notice provided sufficient information to satisfy N.J.S.A. 40:49-2(a).

      On this appeal from Judge Silverman Katz's June 5, 2018 order dismissing

his complaint, plaintiff raises the same arguments he presented in the trial court.

We affirm for the reasons stated in the judge's comprehensive written opinion.

Defendant's arguments are without sufficient merit to warrant further discussion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-5178-17T3
                                        3